UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03479 Franklin New York Tax-Free Income Fund (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices)(Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 5/31 Date of reporting period: 5/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Financial Highlights and Report of Independent Statement of Investments 16 Registered Public Franklin New York Accounting Firm 43 Tax-Free Income Fund 4 Financial Statements 31 Tax Information 44 Performance Summary 10 Notes to Financial Statements 34 Board Members and Officers 45 Your Fund’s Expenses 14 Shareholder Information 50 | 1 Annual Report Franklin New York Tax-Free Income Fund Your Fund’s Goal and Main Investments: Franklin New York Tax-Free Income Fund seeks to provide investors with as high a level of income exempt from federal, New York state and New York City personal income taxes as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from federal income taxes, including the federal alternative minimum tax, and from New York state personal income taxes, and at least 65% of its total assets in securities that pay interest free from New York City personal income taxes. 1 Credit Quality Breakdown* 5/31/14 % of Total Ratings Long-Term Investments AAA 14.90 % AA 55.89 % A 22.50 % BBB 1.53 % Below Investment Grade 1.31 % Refunded 2.58 % Not Rated 1.29 % *Securities, except for those labeled Not Rated, are assigned ratings by one or more Nationally Recognized Statistical Credit Rating Organizations (NRSROs), such as Standard & Poor’s, Moody’s and Fitch, that can be considered by the investment manager as part of its independent securities analysis. When ratings from multiple agencies are avail- able, the highest is used, consistent with the portfolio investment process. Ratings are an NRSRO’s indication of an issuer’s creditworthiness and typically range from AAA or Aaa (highest) to D (lowest). The Below Investment Grade category consists of bonds rated below BBB-. The Refunded category generally consists of refunded bonds secured by U.S. government or other high-quality securities. The Not Rated category consists of rateable securities that have not been rated by an NRSRO. Cash and equivalents (defined as bonds with stated maturities, or redemption features, of seven days or less), as well as short-term bonds (defined as bonds maturing in more than seven days but less than one year), are excluded from this breakdown. Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin New York Tax-Free Income Fund covers the fiscal year ended May 31, 2014. Performance Overview The Fund’s Class A share price, as measured by net asset value, decreased from $11.98 on May 31, 2013, to $11.69 on May 31, 2014. The Fund’s Class A The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund’s Statement of Investments (SOI). The SOI begins on page 19. 4 | Annual Report shares paid dividends totaling 44.90 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Funds Class A shares distribution rate was 3.78% based on an annualization of Mays 3.85 cent per share dividend and the maximum offering price of $12.21 on May 31, 2014. An investor in the 2014 maximum combined effective federal and New York state and City personal income tax bracket of 50.78% (including 3.8% Medicare tax) would need to earn a distribution rate of 7.68% from a taxable investment to match the Funds Class A tax-free distribution rate. For the Funds Class C and Advisor shares performance, please see the Performance Summary. St a te Upd a te New Yorks economy continued to strengthen during the 12 months under review amid an improved housing market and favorable labor market conditions. Real estate lost some momentum early in 2014, especially because of harsh winter weather in the first quarter. However, home prices continued to rise compared to the year-ago period. Although manufacturing, information and financial services jobs declined, state jobs increased overall, particularly in the construction, professional and business services, and education and health services sectors. 3 New Yorks unemployment rate generally declined and fell to 6.7% by period-end, its lowest level since December 2008, which was higher than the 6.3% national average. 3 Analysts noted New Yorks economy remained vulnerable to economic uncertainties because of its heavy reliance on the shrinking financial services industry as a revenue source. The state bridged a relatively modest fiscal year 2014 budget gap through the use of structurally balanced solutions including state agency cost control efforts and reductions in health and human services spending, and such recurring savings may benefit subsequent fiscal years. The enacted fiscal year 2014 budget maintained the spending restraints the state established in fiscal year 2012, particularly for its two largest expenditure drivers, Medicaid and school aid. It closed a gap without adding new taxes; however, it extended a higher tax on top earners to help pay for tax relief to small businesses and middle-income families scheduled to be phased in by 2016. Tax collections for fiscal year 2014 exceeded the initial projections, driven by higher receipts in all major tax categories. Higher tax collections and lawmakers cost control efforts helped the state end the fiscal year with a surplus and make a deposit to its rainy day fund for the first time since 2008. Approved on time for the fourth consecutive year, the state budget for fiscal year 2015 provides additional spending on pre-kindergarten education programs and tax rebates for homeowners with properties located outside New York City. Lawmakers also approved changes Annual Report | 5 Dividend Distributions 2 6/1/13–5/31/14 Dividend per Sh a re (cents) Month Cl a ss A Cl a ss C Advisor Cl a ss Ju n e 3.39 2.85 3.48 July 3.39 2.85 3.48 August 3.59 3.05 3.68 September 3.73 3.21 3.83 October 3.85 3.33 3.95 November 3.85 3.33 3.95 December 3.85 3.32 3.94 Ja n uary 3.85 3.32 3.94 February 3.85 3.32 3.94 March 3.85 3.33 3.94 April 3.85 3.33 3.94 May 3.85 3.33 3.94 Tot a l that will reduce taxes for corporations and the manufacturing sector and overhaul the system used to tax the banking industry. To compensate for the loss of revenue from the tax cuts, the budget proposes to limit spending to balance the state’s finances. New York’s net tax-supported debt was 6.0% of personal income and $3,204 per capita, compared with the 2.6% and $1,054 national medians. 4 In affirming its AA rating and positive outlook for New York, independent credit rating agency Standard & Poor’s (S&P) noted its view of the state’s strong and diverse economy, higher income levels than the nation’s, and history of conservative budgeting including quarterly forecasts and active expense control. 5 S&P also cited New York’s solid debt and capital management, established rainy day fund and relatively well-funded pension system. According to S&P, these positives were offset by the state’s cyclical finances, above-average reliance on financial sector revenue, moderately high debt levels and large, unfunded other postemployment benefits. The positive outlook reflected what S&P considered as progress toward structural budgetary balance, following consecutive timely budget enactment, and modest general fund budget gap projections. Municip a l Bond M a rket Overview For the 12 months ended May 31, 2014, the municipal bond market increased in value. The Barclays Municipal Bond Index, which tracks investment-grade 6 | Annual Report municipal securities, posted a +3.05% total return for the period. 6, 7 In comparison, the Barclays U.S. Treasury Index had a 12-month return of +1.06%. 6, 7 During the same period, the Barclays 10-Year Municipal Bond Index delivered a +3.69% total return, while the Barclays High Yield Municipal Bond Index, which tracks below-investment-grade municipal bonds, returned +0.33%. 6, 7 Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Feds July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off  municipal bonds under-performed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. The municipal bond market showed little reaction to the news initially but took comfort in the certainty provided by the Feds announcement. This knowledge, combined with lower levels of new-issue municipal bond supply compared with the previous year, helped prices increase substantially during the first five months of 2014. Other factors contributed to municipal bond price volatility during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies Standard & Poors, Moodys Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moodys. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt Portfolio Bre a kdown 5/31/14 % of Tot a l Long-Term Investments * Transportation % Tax-Supported % Subject to Government Appropriations % Utilities % Higher Education % General Obligation % Refunded % Hospital & Health Care % Other Revenue % Corporate-Backed % Housing % *Does not include short-term investments and other net assets. Annual Report | 7 traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -11.39% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 6, 7 At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. Investment Str a tegy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders by seeking to maintain exposure to higher coupon securities while balancing risk and return within the Funds range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. M a n a gers Discussion The combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which interest rates for longer term bonds are higher than those for shorter term bonds, led us to favor longer term bonds during the reporting period. Consistent with our strategy, we sought to remain invested in bonds ranging from 20 to 30 years in maturity with good call features. In line with our relative value investment strategy, and to further reduce volatility, we avoided derivative securities and other investment vehicles designed to leverage the portfolio. During the period, the Fund had no exposure to inverse floaters or any other form of leverage. Also, as the alternative minimum tax (AMT) affects more individuals each year, we held no bonds subject to AMT to prevent a taxable situation for individuals subject to AMT. With the Puerto Rico downgrade, the Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealths 8 | Annual Report financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. We believe our conservative, buy-and-hold investment strategy can help us achieve high, current, tax-free income for shareholders. Thank you for your continued participation in Franklin New York Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of May 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. The index is unmanaged and includes reinvestment of any income or distributions. One cannot invest directly in an index, and an index is not representative of the Funds portfolio. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid the imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moodys Investors Service, 2014 State Debt Medians: Appetite for Borrowing Remains Weak, 5/22/14. 5. This does not indicate S&Ps rating of the Fund. 6. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 7. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 9 Performance Summary as of 5/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund’s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance tables and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund’s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset V a lue Sh a re Cl a ss 5/31/14 5/31/13 Ch a nge A (FNYTX) $ $ -$ C (FNYIX) $ $ -$0.30 Advisor (FNYAX) $ $ -$0.30 Distributions Sh a re Cl a ss Dividend Income A (6/1/13–5/31/14) $ 0.4490 C (6/1/13–5/31/14) $ 0.3857 Advisor (6/1/13–5/31/14) $ 0.4601 10 | Annual Report Performance Summary (continued) Perform a nce Cumulative total retur n excludes sales charges. Average a nn ual total retur n s i n clude maximum sales charges. Cl a ss A: 4.25% maximum i n itial sales charge; Cl a ss C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Cl a ss: n o sales charges. Cumul a tive Aver a ge Annu a l Aver a ge Annu a l Tot a l Annu a l Sh a re Cl a ss Tot a l Return 1 Tot a l Return 2 Tot a l Return (6/30/14) 3 Oper a ting Expenses 4 A 0.60 % 1-Year + % -2.78 % + % 5-Year +26.33 % + % +3.87 % 10-Year +54.71 % +4.00 % +3.94 % C 1.15 % 1-Year +0.87 % -0.11 % +2.95 % 5-Year +22.81 % +4.19 % +4.19 % 10-Year +46.29 % +3.88 % +3.82 % Advisor 0.50 % 1-Year +1.53 % +1.53 % +4.72 % 5-Year +26.81 % +4.86 % +4.86 % 10-Year +56.11 % + % +4.49 % T a x a ble T a x a ble Equiv a lent Equiv a lent 30 -D a y 30 -D a y Distribution Distribution St a nd a rdized St a nd a rdized Sh a re Cl a ss R a te 5 R a te 6 Yield 7 Yield 6 A 3.78 % 7.68 % 2.49 % 5.06 % C 3.42 % 6.95 % 2.06 % 4.19 % Advisor 4.04 % 8.21 % 2.70 % 5.49 % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to fr a nklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Tot a l Return Index Comp a rison for a Hypothetic a l $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable, maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Funds yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Funds share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Funds share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bonds issuer, insurer or guarantor, may affect the bonds value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the managers investment decisions will produce the desired results. The Funds prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. In accordance with SEC rules, we provide standardized average annual total return information through the latest calendar quarter. 4. Figures are as stated in the current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 5. Distribution rate is based on an annualization of the respective classs May dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 5/31/14. 6. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and New York state and City personal income tax rate of 50.78%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. 7. The 30-day standardized yield for the 30 days ended 5/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Funds rate of investment income, and it may not equal the Funds actual income distribution rate (which reflects the Funds past dividends paid to shareholders) or the income reported in the Funds financial statements. 8. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moodys, S&P and Fitch. 9. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. 10. Source: Bureau of Labor Statistics, bls.gov/cpi. The Consumer Price Index (CPI) is a commonly used measure of the inflation rate. Annual Report | 13 Your Funds Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actu a l Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Funds actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetic a l Ex a mple for Comp a rison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Funds actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Funds Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses P a id During Sh a re Cl a ss V a lue 12/1/13 V a lue 5/31/14 Period * 12/1/135/31/14 A Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.61%; C: 1.16%; and Advisor: 0.51%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Annual Report | 15 Franklin New York Tax-Free Income Fund Fin a nci a l Highlights Ye a r Ended M a y 31, Cl a ss A Per sh a re oper a ting perform a nce (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.46 0.43 0.48 0.49 0.49 Net realized a n d u n realized gai n s (losses) (0.30 ) (0.11 ) 0.64 (0.31 ) 0.44 Total from i n vestme n t operatio n s 0.16 0.32 1.12 0.18 0.93 Less distributio n s from: Net i n vestme n t i n come (0.45 ) (0.43 ) (0.48 ) (0.48 ) (0.50 ) Net realized gai n s — — (—) c (0.01 ) (0.01 ) Total distributio n s (0.45 ) (0.43 ) (0.48 ) (0.49 ) (0.51 ) Net asset value, e n d of year $ Total retur n d 1.52 % 2.65 % 10.03 % 1.64 % 8.39 % R a tios to a ver a ge net a ssets Expe n ses 0.60 % 0.60 % 0.60 % 0.60 % 0.60 % Net i n vestme n t i n come 4.03 % 3.55 % 4.04 % 4.23 % 4.24 % Supplement a l d a t a Net assets, e n d of year (000’s) $ Portfolio tur n over rate 4.74 % 12.08 % 5.55 % 6.72 % 13.21 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 16 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin New York Tax-Free Income Fund Fin a nci a l Highlights (continued) Ye a r Ended M a y 31, Cl a ss C Per sh a re oper a ting perform a nce (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.39 0.36 0.41 0.42 0.43 Net realized a n d u n realized gai n s (losses) (0.30 ) (0.10 ) 0.64 (0.30 ) 0.43 Total from i n vestme n t operatio n s 0.09 0.26 1.05 0.12 0.86 Less distributio n s from: Net i n vestme n t i n come (0.39 ) (0.36 ) (0.42 ) (0.42 ) (0.43 ) Net realized gai n s — — (—) c (0.01 ) (0.01 ) Total distributio n s (0.39 ) (0.36 ) (0.42 ) (0.43 ) (0.44 ) Net asset value, e n d of year $ Total retur n d 0.87 % 2.17 % 9.35 % 1.08 % 7.81 % R a tios to a ver a ge net a ssets Expe n ses 1.15 % 1.15 % 1.15 % 1.15 % 1.16 % Net i n vestme n t i n come 3.48 % 3.00 % 3.49 % 3.68 % 3.68 % Supplement a l d a t a Net assets, e n d of year (000’s) $ Portfolio tur n over rate 4.74 % 12.08 % 5.55 % 6.72 % 13.21 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. d Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin New York Tax-Free Income Fund Fin a nci a l Highlights (continued) Ye a r Ended M a y 31, Advisor Cl a ss Per sh a re oper a ting perform a nce (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.47 0.44 0.49 0.50 0.50 Net realized a n d u n realized gai n s (losses) (0.31 ) (0.10 ) 0.64 (0.32 ) 0.44 Total from i n vestme n t operatio n s 0.16 0.34 1.13 0.18 0.94 Less distributio n s from: Net i n vestme n t i n come (0.46 ) (0.44 ) (0.49 ) (0.49 ) (0.51 ) Net realized gai n s — — (—) c (0.01 ) (0.01 ) Total distributio n s (0.46 ) (0.44 ) (0.49 ) (0.50 ) (0.52 ) Net asset value, e n d of year $ Total retur n 1.53 % 2.84 % 10.14 % 1.65 % 8.48 % R a tios to a ver a ge net a ssets Expe n ses 0.50 % 0.50 % 0.50 % 0.50 % 0.51 % Net i n vestme n t i n come 4.13 % 3.65 % 4.14 % 4.33 % 4.33 % Supplement a l d a t a Net assets, e n d of year (000’s) $ Portfolio tur n over rate 4.74 % 12.08 % 5.55 % 6.72 % 13.21 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating fair value of the investments of the Fund. b Based on average daily shares outstanding. c Amount rounds to less than $0.01 per share. 18 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 Princip a l Amount V a lue Municip a l Bonds 96.4% New York 89.6% Alba n y IDA Civic Facility Reve n ue, St. Peter’s Hospital Project, Series A, 5.25%, 11/15/27 $ 5,000,000 $ 5,382,750 Series A, 5.25%, 11/15/32 5,000,000 5,338,700 Series E, 5.50%, 11/15/27 1,135,000 1,256,683 Series E, 5.25%, 11/15/32 1,150,000 1,227,901 Amherst Developme n t Corp. Stude n t Housi n g Facility Reve n ue, U n iversity of Buffalo Fou n datio n Facility, Stude n t Housi n g Corp., Grei n er a n d Hadley Projects at Su n y Buffalo, Series A, AGMC I n sured, 5.00%, 10/01/40 3,000,000 3,179,790 10/01/45 3,800,000 3,995,130 Buffalo a n d Erie Cou n ty I n dustrial La n d Developme n t Corp. Reve n ue, Buffalo State College Fou n datio n Housi n g Corp. Project, Series A, 5.375%, 10/01/41 2,035,000 2,233,677 Cli n to n Cou n ty COP, Correctio n al Facilities Project, 8.125%, 8/01/17 2,505,000 2,707,479 Erie Cou n ty GO, Sewer District, Series B, NATL I n sured, 5.00%, 12/01/35 2,000,000 2,056,740 Erie Cou n ty IDA School Facility Reve n ue, City School District Buffalo Project, Refu n di n g, Series A, 5.00%, 5/01/28 8,100,000 9,378,504 Hempstead Tow n IDA Civic Facility Reve n ue, Adelphi U n iversity Civic Facility, 5.00%, 10/01/30 3,000,000 3,125,070 10/01/35 1,500,000 1,545,735 Hudso n Yards I n frastructure Corp. Reve n ue, Series A, 5.00%, 2/15/47 40,000,000 41,435,600 5.25%, 2/15/47 35,000,000 37,995,650 AGMC I n sured, 5.00%, 2/15/47 15,000,000 15,557,850 Lo n g Isla n d Power Authority Electric System Reve n ue, Ge n eral, Refu n di n g, Series A, 6.00%, 5/01/33 42,000,000 48,854,820 Refu n di n g, Series A, 5.00%, 9/01/42 22,000,000 23,610,180 Refu n di n g, Series A, BHAC I n sured, 5.50%, 5/01/33 5,000,000 5,801,500 Refu n di n g, Series E, BHAC I n sured, 5.00%, 12/01/22 9,200,000 10,062,776 Series A, AMBAC I n sured, 5.00%, 9/01/34 20,670,000 20,784,925 Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 9/01/29 24,000,000 24,282,960 Series B, 5.00%, 12/01/35 5,000,000 5,246,350 Series C, 5.00%, 9/01/35 16,000,000 16,884,000 Series C, BHAC I n sured, 5.00%, 9/01/35 5,000,000 5,276,250 Madiso n Cou n ty IDA Civic Facility Reve n ue, Colgate U n iversity Project, Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 7/01/39 3,250,000 3,261,895 Morrisville State College Fou n datio n , Series A, CIFG I n sured, 5.00%, 6/01/37 1,000,000 982,560 Mo n roe Cou n ty IDC Reve n ue, U n iversity of Rochester Project, Series A, 5.00%, 7/01/38 6,350,000 6,996,684 Series B, 5.00%, 7/01/43 5,000,000 5,476,850 Mo n tgomery Cou n ty IDA Lease Reve n ue, Hamilto n Fulto n Mo n tgomery Board of Cooperative Educatio n al Services Project, Series A, XLCA I n sured, 5.00%, 7/01/29 5,710,000 5,715,367 7/01/34 3,000,000 3,002,040 MTA Commuter Facilities Reve n ue, Series R, Pre-Refu n ded, 5.50%, 7/01/17 2,000,000 2,114,440 MTA Dedicated Tax Fu n d Reve n ue, Series A, 5.50%, 11/15/39 22,845,000 25,610,159 Series A, AGMC I n sured, Pre-Refu n ded, 5.00%, 4/01/29 25,800,000 26,208,930 Series A, NATL I n sured, 5.00%, 11/15/35 66,430,000 72,079,207 Annual Report | 19 Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) MTA Dedicated Tax Fu n d Reve n ue, (co n ti n ued) Series B, 5.00%, 11/15/34 $ 63,750,000 $ 70,619,062 Series B, NATL I n sured, 4.75%, 11/15/26 5,200,000 5,632,016 Series B, NATL I n sured, 5.00%, 11/15/31 40,000,000 43,644,400 MTA Reve n ue, Tra n sportatio n , Refu n di n g, Series D, 5.25%, 11/15/40 21,500,000 23,628,285 Series A, 5.00%, 11/15/35 43,895,000 46,969,845 Series A, 5.00%, 11/15/37 48,000,000 50,814,240 Series A, AGMC I n sured, 5.50%, 11/15/23 7,460,000 9,226,453 Series B, 5.00%, 11/15/37 25,000,000 26,465,750 Series B, 5.00%, 11/15/38 11,320,000 12,324,084 Series B, 5.00%, 11/15/43 10,670,000 11,498,952 Series C, 6.50%, 11/15/28 15,000,000 17,879,550 Series C, 5.00%, 11/15/38 10,000,000 10,887,000 Series C, 5.00%, 11/15/42 10,000,000 10,784,700 Series C, 5.00%, 11/15/47 16,125,000 17,282,775 Series F, 5.00%, 11/15/35 11,000,000 11,261,910 Sub Series A-1, 5.00%, 11/15/40 15,000,000 16,271,250 Nassau Cou n ty GO, Ge n eral Improveme n t, Series C, AGMC I n sured, 5.00%, 4/01/43 26,665,000 28,712,072 Ge n eral Improveme n t, Series C, Assured Guara n ty, 5.00%, 10/01/30 5,735,000 6,224,769 Ge n eral Improveme n t, Series C, Assured Guara n ty, 5.00%, 10/01/31 6,025,000 6,518,086 Ge n eral Improveme n t, Series C, Assured Guara n ty, 5.125%, 10/01/35 27,210,000 29,271,430 Ge n eral Improveme n t, Series C, Assured Guara n ty, 5.25%, 10/01/39 28,190,000 30,282,826 Sewer a n d Storm Water Resources, Series D, Assured Guara n ty, 5.25%, 10/01/39 7,620,000 8,185,709 Nassau Cou n ty Sewer a n d Storm Water Fi n a n ce Authority System Reve n ue, Refu n di n g, Series A, BHAC I n sured, 5.375%, 11/01/28 2,000,000 2,309,020 New York City Educatio n al Co n structio n Fu n d Reve n ue, Series A, 5.75%, 4/01/41 20,000,000 23,250,000 BHAC I n sured, 5.00%, 4/01/37 19,750,000 20,533,877 New York City GO, Citysavers, Series B, zero cp n ., 6/01/14 1,030,000 1,107,250 Citysavers, Series B, zero cp n ., 12/01/14 1,030,000 1,102,584 Citysavers, Series B, zero cp n ., 6/01/15 1,030,000 1,097,218 Citysavers, Series B, zero cp n ., 12/01/15 1,030,000 1,090,894 Citysavers, Series B, zero cp n ., 6/01/16 1,030,000 1,083,745 Citysavers, Series B, zero cp n ., 12/01/16 1,030,000 1,075,794 Citysavers, Series B, zero cp n ., 6/01/17 1,030,000 1,060,097 Citysavers, Series B, zero cp n ., 12/01/17 1,030,000 1,047,685 Citysavers, Series B, zero cp n ., 6/01/18 1,030,000 1,029,598 Citysavers, Series B, zero cp n ., 12/01/18 1,005,000 989,312 Citysavers, Series B, zero cp n ., 12/01/19 1,030,000 972,866 Citysavers, Series B, zero cp n ., 6/01/20 10,000,000 8,662,900 Fiscal 2002, Series D, 5.50%, 6/01/24 155,000 155,580 Fiscal 2006, Refu n di n g, Series G, AMBAC I n sured, 5.00%, 8/01/22 15,000,000 16,056,300 Fiscal 2007, Refu n di n g, Series A, AGMC I n sured, 5.00%, 8/01/26 9,450,000 10,267,708 Fiscal 2008, Series D, 5.125%, 12/01/28 10,230,000 11,553,967 Fiscal 2009, Series E, Sub Series E-1, 6.00%, 10/15/23 7,000,000 8,424,220 20 | Annual Report Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York City GO, (co n ti n ued) Fiscal 2009, Series E, Sub Series E-1, 6.25%, 10/15/28 $ $ Fiscal 2009, Series I, Sub Series I-1, 5.375%, 4/01/36 Fiscal 2009, Series J, Sub Series J-1, 5.00%, 5/15/33 Fiscal 2010, Refu n di n g, Series C, 5.00%, 8/01/25 Fiscal 2010, Refu n di n g, Series C, 5.00%, 8/01/26 Fiscal 2012, Refu n di n g, Series I, 5.00%, 8/01/26 Fiscal 2012, Refu n di n g, Series I, 5.00%, 8/01/27 Fiscal 2013, Series A, Sub Series A-1, 5.00%, 10/01/29 Refu n di n g, Series D, 5.125%, 8/01/19 Savers, Series B, zero cp n ., 6/01/19 Series J, Sub Series J-1, AMBAC I n sured, 5.00%, 6/01/23 Series J, Sub Series J-1, AMBAC I n sured, Pre-Refu n ded, 5.00%, 6/01/23 New York City HDC, MFHR, Series A-1, 4.80%, 11/01/35 Series C-1, 5.25%, 11/01/29 Series C-1, 5.50%, 11/01/34 Series C-1, 5.55%, 11/01/39 Series C-1, 5.70%, 11/01/46 New York City IDA Civic Facility Reve n ue, Ethical Culture Fieldsto n School Project, Series B-1, XLCA I n sured, 5.00%, 6/01/35 I n stitute of I n ter n atio n al Educatio n I n c. Project, 5.25%, 9/01/21 I n stitute of I n ter n atio n al Educatio n I n c. Project, 5.25%, 9/01/31 New York City IDAR, Ya n kee Stadium Project, Pilot, Assured Guara n ty, 7.00%, 3/01/49 New York City Mu n icipal Water Fi n a n ce Authority Water a n d Sewer System Reve n ue, Fiscal 2004, Refu n di n g, Series C, Pre-Refu n ded, 5.00%, 6/15/35 Fiscal 2005, Refu n di n g, Series B, 5.00%, 6/15/36 Fiscal 2005, Refu n di n g, Series D, 5.00%, 6/15/37 Fiscal 2005, Refu n di n g, Series D, AMBAC I n sured, 5.00%, 6/15/39 Fiscal 2006, Refu n di n g, Series A, 5.00%, 6/15/39 Fiscal 2006, Series D, AGMC I n sured, 5.00%, 6/15/38 Fiscal 2008, Refu n di n g, Series A, 5.00%, 6/15/38 Fiscal 2009, Series A, 5.75%, 6/15/40 Fiscal 2012, Series FF, 5.00%, 6/15/45 Seco n d Ge n eral Fiscal, Series BB, AGMC I n sured, 5.00%, 6/15/47 Seco n d Ge n eral Resolutio n , Fiscal 2007, Refu n di n g, Series AA, 4.75%, 6/15/37 Seco n d Ge n eral Resolutio n , Fiscal 2008, Refu n di n g, Series AA, 5.00%, 6/15/37 Seco n d Ge n eral Resolutio n , Fiscal 2009, Refu n di n g, Series GG-1, 5.00%, 6/15/39 Seco n d Ge n eral Resolutio n , Fiscal 2011, Refu n di n g, Series EE, 5.375%, 6/15/43 Seco n d Ge n eral Resolutio n , Fiscal 2013, Series BB, 5.00%, 6/15/47 New York City Tra n sitio n al Fi n a n ce Authority Buildi n g Aid Reve n ue, Fiscal 2007, Series S-1, NATL RE, FGIC I n sured, 5.00%, 7/15/31 Fiscal 2007, Series S-2, NATL RE, FGIC I n sured, 5.00%, 1/15/37 Fiscal 2008, Refu n di n g, Series S-1, 5.00%, 1/15/34 Fiscal 2008, Series S-1, 5.00%, 1/15/27 Fiscal 2009, Series S-1, 5.75%, 7/15/38 Fiscal 2009, Series S-2, 6.00%, 7/15/38 Fiscal 2009, Series S-3, 5.25%, 1/15/39 Fiscal 2009, Series S-4, 5.75%, 1/15/39 Annual Report | 21 Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York City Tra n sitio n al Fi n a n ce Authority Buildi n g Aid Reve n ue, (co n ti n ued) Fiscal 2009, Series S-5, 5.25%, 1/15/39 $ 31,730,000 $ 34,913,154 Fiscal 2013, Series S-1, 5.00%, 7/15/37 32,000,000 35,268,800 New York City Tra n sitio n al Fi n a n ce Authority Reve n ue, Future Tax Secured, Fiscal 2010, sub. bo n d, Series A, Sub Series A-1, 5.00%, 5/01/34 17,535,000 19,573,444 Future Tax Secured, Fiscal 2010, sub. bo n d, Series A, Sub Series A-1, 5.00%, 5/01/38 20,000,000 21,975,400 Future Tax Secured, Fiscal 2010, sub. bo n d, Series A, Sub Series A-1, Pre-Refu n ded, 5.00%, 5/01/34 2,465,000 2,917,919 Future Tax Secured, Fiscal 2011, sub. bo n d, Series C, 5.00%, 11/01/39 17,250,000 19,035,720 Future Tax Secured, Fiscal 2012, sub. bo n d, Series E, Sub Series E-1, 5.00%, 2/01/37 10,000,000 11,077,500 Future Tax Secured, Fiscal 2013, sub. bo n d, Series F, Sub Series F-1, 5.00%, 2/01/34 5,000,000 5,635,400 Future Tax Secured, Fiscal 2013, sub. bo n d, Series F, Sub Series F-1, 5.00%, 2/01/36 8,250,000 9,232,492 Future Tax Secured, Fiscal 2013, sub. bo n d, Series I, 5.00%, 5/01/42 45,000,000 49,944,600 Sub -Future Tax Secured, Fiscal 2014, sub. bo n d, Series D, Sub Series D-1, 5.00%, 2/01/38 17,000,000 19,118,200 Sub -Future Tax Secured, Fiscal 2014, sub. bo n d, Series D, Sub Series D-1, 5.00%, 2/01/39 10,000,000 11,219,900 Sub -Future Tax Secured, Fiscal 2014, sub. bo n d, Series D, Sub Series D-1, 5.00%, 2/01/40 10,000,000 11,202,500 New York Co n ve n tio n Ce n ter Developme n t Corp. Reve n ue, Hotel U n it Fee Secured, AMBAC I n sured, 5.00%, 11/15/35 33,130,000 34,734,817 11/15/44 41,000,000 42,293,550 New York Liberty Developme n t Corp. Liberty Reve n ue, O n e World Trade Ce n ter, Port Authority Co n solidated, Secured, 5.25%, 12/15/43 50,000,000 54,880,500 Seco n d Priority, Ba n k of America Tower at O n e Brya n t Park Project, Class 2, Refu n di n g, 5.625%, 7/15/47 17,500,000 19,295,325 Seve n World Trade Ce n ter Project, Refu n di n g, 5.00%, 9/15/40 18,000,000 19,734,300 New York Liberty Developme n t Corp. Reve n ue, Goldma n Sachs Headquarters Issue, 5.25%, 10/01/35 86,360,000 101,061,063 5.50%, 10/01/37 27,000,000 32,686,200 New York State Dormitory Authority Lease Reve n ue, Delaware Che n a n go Madiso n Otsego Board of Cooperative Educatio n Services, XLCA I n sured, 5.00%, 8/15/27 10,000,000 10,801,700 Me n tal Health Services Facilities Improveme n t, Refu n di n g, Series A, 5.00%, 8/15/22 5,740,000 6,676,998 Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 7/01/33 12,650,000 12,686,305 State U n iversity Dormitory Facilities, Series A, 5.00%, 7/01/39 7,250,000 7,751,483 Third Ge n eral Resolutio n , State U n iversity Educatio n al Facilities, Refu n di n g, Series A, 5.00%, 5/15/28 4,000,000 4,540,680 Third Ge n eral Resolutio n , State U n iversity Educatio n al Facilities, Refu n di n g, Series A, 5.00%, 5/15/29 3,000,000 3,396,480 Third Ge n eral Resolutio n , State U n iversity Educatio n al Facilities, Refu n di n g, Series A, 5.00%, 5/15/30 1,000,000 1,126,160 22 | Annual Report Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ues, 853 Schools Program, Issue 2, Series E, AMBAC I n sured, 5.75%, 7/01/19 $ 970,000 $ 996,122 Fashio n I n stitute of Tech n ology Stude n t Housi n g Corp., FGIC I n sured, Pre-Refu n ded, 5.00%, 7/01/29 9,700,000 9,735,114 Fashio n I n stitute of Tech n ology Stude n t Housi n g Corp., FGIC I n sured, Pre-Refu n ded, 5.125%, 7/01/34 15,000,000 15,055,650 I n sured Mortgage, Maimo n ides Hospital Medical Ce n ter, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/24 6,150,000 6,197,478 I n sured Mortgage, Mo n tefiore Hospital, FGIC I n sured, 5.00%, 8/01/33 11,000,000 11,243,760 Me n tal Health Services Facilities Improveme n t, Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 2/15/30 5,000,000 5,168,900 Mortgage Hospital, Mo n tefiore Medical Ce n ter, NATL RE, FGIC I n sured, 5.00%, 8/01/29 5,995,000 6,131,446 New York U n iversity, Series A, NATL RE, FGIC I n sured, 5.00%, 7/01/34 15,200,000 15,234,200 No n -State Supported Debt, Alba n y Public Library, AMBAC I n sured, 5.00%, 7/01/37 10,720,000 11,077,083 No n -State Supported Debt, Brookly n Law School, Refu n di n g, 5.75%, 7/01/33 3,750,000 4,043,250 No n -State Supported Debt, Cor n ell U n iversity, Refu n di n g, Series A, 5.00%, 7/01/34 10,000,000 11,199,600 No n -State Supported Debt, Cor n ell U n iversity, Refu n di n g, Series A, 5.00%, 7/01/39 22,000,000 24,208,800 No n -State Supported Debt, Educatio n al Housi n g Services, CUNY Stude n t Housi n g Project, AMBAC I n sured, 5.25%, 7/01/30 5,150,000 5,758,112 No n -State Supported Debt, Fashio n I n stitute of Tech n ology Stude n t Housi n g Corp., NATL RE, FGIC I n sured, 5.25%, 7/01/34 13,220,000 14,896,957 No n -State Supported Debt, Fordham U n iversity, Series B, Assured Guara n ty, 5.00%, 7/01/33 11,000,000 11,903,540 No n -State Supported Debt, Fordham U n iversity, Series B, Assured Guara n ty, 5.00%, 7/01/38 5,000,000 5,366,900 No n -State Supported Debt, Health Quest Systems, Series A, Assured Guara n ty, 5.25%, 7/01/27 1,500,000 1,645,605 No n -State Supported Debt, Health Quest Systems, Series B, Assured Guara n ty, 5.25%, 7/01/27 2,500,000 2,742,675 No n -State Supported Debt, Health Quest Systems, Series B, Assured Guara n ty, 5.125%, 7/01/37 3,000,000 3,164,160 No n -State Supported Debt, Hospital for Special Surgery, FHA I n sured, 6.25%, 8/15/34 3,750,000 4,391,325 No n -State Supported Debt, Hospital for Special Surgery, FHA I n sured, 6.00%, 8/15/38 3,250,000 3,737,728 No n -State Supported Debt, Hospital for Special Surgery, NATL I n sured, 5.00%, 8/15/29 10,250,000 10,385,710 No n -State Supported Debt, Hospital for Special Surgery, NATL I n sured, 5.00%, 8/15/33 5,200,000 5,258,396 No n -State Supported Debt, Mortgage Hospital, Mo n tefiore Medical Ce n ter, FHA I n sured, 5.00%, 8/01/24 2,500,000 2,729,025 No n -State Supported Debt, Mortgage Hospital, Mo n tefiore Medical Ce n ter, FHA I n sured, 5.00%, 2/01/28 10,060,000 10,264,822 No n -State Supported Debt, Mou n t Si n ai School of Medici n e of New York U n iversity, Refu n di n g, NATL I n sured, 5.00%, 7/01/35 10,000,000 10,478,100 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series 2, Sub Series 2-4, 5.00%, 1/15/27 5,000,000 5,505,650 No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series 2, Sub Series 2-4, 5.00%, 1/15/28 5,000,000 5,489,150 Annual Report | 23 Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ues, (co n ti n ued) No n -State Supported Debt, Mu n icipal Health Facilities Improveme n t Program, Lease, New York City Issue, Refu n di n g, Series 2, Sub Series 2-5, 5.00%, 1/15/32 $ 20,000,000 $ 21,551,800 No n -State Supported Debt, New York U n iversity, Series A, 5.00%, 7/01/37 7,000,000 7,738,080 No n -State Supported Debt, New York U n iversity, Series A, 5.00%, 7/01/38 27,800,000 30,262,246 No n -State Supported Debt, New York U n iversity, Series A, 5.00%, 7/01/39 20,000,000 22,008,000 No n -State Supported Debt, New York U n iversity, Series A, 5.00%, 7/01/42 10,000,000 11,010,000 No n -State Supported Debt, New York U n iversity, Series A, AMBAC I n sured, 5.00%, 7/01/26 5,475,000 6,080,152 No n -State Supported Debt, New York U n iversity, Series A, AMBAC I n sured, 5.00%, 7/01/27 5,470,000 6,060,596 No n -State Supported Debt, New York U n iversity, Series A, AMBAC I n sured, 5.00%, 7/01/32 5,000,000 5,457,650 No n -State Supported Debt, New York U n iversity, Series A, AMBAC I n sured, 5.00%, 7/01/37 10,000,000 10,803,200 No n -State Supported Debt, New York U n iversity, Series B, 5.00%, 7/01/37 3,475,000 3,841,404 No n -State Supported Debt, New York U n iversity, Series B, 5.00%, 7/01/38 26,995,000 29,385,947 No n -State Supported Debt, New York U n iversity, Series B, 5.00%, 7/01/39 19,650,000 21,622,860 No n -State Supported Debt, New York U n iversity, Series B, 5.00%, 7/01/42 6,500,000 7,132,580 No n -State Supported Debt, New York U n iversity, Series B, 5.25%, 7/01/48 49,665,000 53,840,833 No n -State Supported Debt, New York U n iversity, Series C, 5.00%, 7/01/38 25,000,000 27,214,250 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series A, 5.00%, 5/01/22 2,300,000 2,580,945 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series A, 5.00%, 5/01/32 6,250,000 6,549,250 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series E, 5.00%, 5/01/21 5,590,000 6,328,271 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series E, 5.00%, 5/01/23 2,150,000 2,393,638 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Refu n di n g, Series E, 5.50%, 5/01/33 3,000,000 3,295,290 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Series A, 5.25%, 5/01/25 3,000,000 3,008,430 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Series A, 5.25%, 5/01/30 8,750,000 9,554,387 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Series A, 5.50%, 5/01/30 3,000,000 3,316,770 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Series A, 5.50%, 5/01/37 13,000,000 14,077,440 No n -State Supported Debt, North Shore Lo n g Isla n d Jewish Obligated Group, Series B, 5.00%, 5/01/39 10,000,000 10,657,900 No n -State Supported Debt, NYSARC I n c., Refu n di n g, Series A, AGMC I n sured, 5.00%, 7/01/34 5,510,000 5,625,600 No n -State Supported Debt, NYU Hospitals Ce n ter, Series A, 6.00%, 7/01/40 4,500,000 5,121,270 No n -State Supported Debt, Pratt I n stitute, Series C, Assured Guara n ty, 5.00%, 7/01/29 3,775,000 4,163,410 24 | Annual Report Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ues, (co n ti n ued) No n -State Supported Debt, Reside n tial I n stitutio n for Childre n , 5.00%, 6/01/38 $ 5,000,000 $ 5,442,300 No n -State Supported Debt, School District Fi n a n ci n g Program, Refu n di n g, Series A, AGMC I n sured, 5.00%, 10/01/22 7,645,000 8,668,589 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Refu n di n g, Series C, NATL I n sured, 5.00%, 4/01/35 7,525,000 7,730,508 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/21 5,000,000 5,831,950 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/22 7,145,000 8,265,193 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series A, AGMC I n sured, 5.00%, 10/01/24 12,730,000 14,532,695 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series A, Assured Guara n ty, 5.625%, 10/01/29 3,000,000 3,503,700 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series B, NATL I n sured, 5.00%, 10/01/34 5,000,000 5,195,050 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series C, AGMC I n sured, 5.00%, 10/01/32 5,000,000 5,292,850 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series C, AGMC I n sured, 5.00%, 10/01/37 6,550,000 6,878,679 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series C, Assured Guara n ty, 5.00%, 10/01/31 4,000,000 4,430,280 No n -State Supported Debt, School Districts Fi n a n ci n g Program, Series C, Assured Guara n ty, 5.125%, 10/01/36 5,000,000 5,493,250 No n -State Supported Debt, State U n iversity Facilities, Refu n di n g, Series A, 5.00%, 7/01/38 5,000,000 5,509,200 No n -State Supported Debt, State U n iversity Facilities, Refu n di n g, Series A, 5.00%, 7/01/43 2,750,000 3,010,068 No n -State Supported Debt, Stude n t Housi n g Corp., NATL RE, FGIC I n sured, 5.25%, 7/01/26 6,105,000 6,842,423 No n -State Supported Debt, The New School, 5.50%, 7/01/40 10,000,000 10,931,200 No n -State Supported Debt, The New School, AGMC I n sured, 5.50%, 7/01/43 13,000,000 14,181,050 No n -State Supported Debt, The New School, Refu n di n g, NATL I n sured, 5.00%, 7/01/46 12,000,000 12,241,080 No n -State Supported Debt, The New York a n d Presbyteria n Hospital, AGMC I n sured, Pre -Refu n ded, 5.00%, 8/15/36 13,990,000 14,124,584 No n -State Supported Debt, The New York Hospital Medical Ce n ter of Quee n s, FHA I n sured, 4.75%, 2/15/37 4,890,000 5,002,715 No n -State Supported Debt, U n iversity of Rochester, Series A, 5.125%, 7/01/39 10,500,000 11,511,780 No n -State Supported Debt, Vassar College, 5.00%, 7/01/49 11,000,000 11,765,160 Seco n darily I n sured, Lease, State U n iversity, AMBAC I n sured, 5.00%, 7/01/32 5,000,000 5,519,150 Seco n darily I n sured, State U n iversity Educatio n al Facilities, Third Ge n eral Resolutio n , Refu n di n g, Series A, Assured Guara n ty, 5.50%, 5/15/22 5,000,000 6,127,500 Sie n a College, NATL I n sured, 5.00%, 7/01/31 3,500,000 3,512,810 Skidmore College, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 7/01/33 6,565,000 6,588,831 State Rehabilitatio n Ass n ., Series A, AMBAC I n sured, 5.00%, 7/01/23 115,000 115,242 Annual Report | 25 Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Dormitory Authority Reve n ues, (co n ti n ued) State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Refu n di n g, Series A, 5.00%, 7/01/37 $ 25,000,000 $ 27,543,500 State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Refu n di n g, Series A, 5.00%, 7/01/42 15,000,000 16,404,750 State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Series A, 5.00%, 7/01/33 14,210,000 15,664,962 State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Series A, 5.00%, 7/01/38 10,785,000 11,748,963 State Supported Debt, Lease, State U n iversity Dormitory Facilities Issue, Series A, NATL I n sured, 5.00%, 7/01/36 4,670,000 4,963,136 State Supported Debt, Me n tal Health Facilities Improveme n t, Series B, 5.00%, 2/15/33 4,995,000 5,002,143 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, 5.00%, 2/15/32 28,000,000 30,056,600 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, 5.00%, 2/15/33 9,005,000 9,784,023 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series A, AGMC I n sured, 5.00%, 2/15/38 22,260,000 24,121,381 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series B, AGMC I n sured, 5.00%, 2/15/32 8,680,000 9,317,546 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series B, AGMC I n sured, 5.00%, 2/15/33 4,275,000 4,644,830 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series E, 5.00%, 2/15/30 925,000 945,785 State Supported Debt, Me n tal Health Services Facilities Improveme n t, Series E, Pre-Refu n ded, 5.00%, 2/15/30 11,175,000 11,548,468 State Supported Debt, Upstate Commu n ity Colleges, Series C, 6.00%, 7/01/31 20,000,000 23,328,000 New York State Dormitory Authority State Perso n al I n come Tax Reve n ue, Educatio n , Refu n di n g, Series C, 5.75%, 3/15/32 29,870,000 34,966,419 Educatio n , Series A, 5.00%, 3/15/36 7,395,000 7,862,734 Educatio n , Series A, 5.00%, 3/15/37 49,750,000 53,513,587 Educatio n , Series A, 5.00%, 3/15/38 5,000,000 5,481,750 Educatio n , Series C, 5.00%, 12/15/31 17,305,000 18,984,623 Educatio n , Series C, 5.00%, 12/15/35 10,000,000 10,905,000 Educatio n , Series C, Pre-Refu n ded, 5.75%, 3/15/32 230,000 279,190 Educatio n , Series D, 5.00%, 3/15/36 46,500,000 50,254,410 Ge n eral Purpose, Series A, 5.00%, 2/15/34 16,525,000 18,641,687 Ge n eral Purpose, Series B, 5.00%, 3/15/37 6,915,000 7,670,464 Ge n eral Purpose, Series C, 5.00%, 3/15/34 10,000,000 11,153,400 Series A, 5.00%, 2/15/39 20,700,000 22,538,160 Series A, Pre-Refu n ded, 5.00%, 2/15/39 5,000 5,880 New York State E n ergy Research a n d Developme n t Authority PCR, Niagara Mohawk Power Project, Refu n di n g, Series A, AMBAC I n sured, 5.15%, 11/01/25 20,000,000 20,249,200 New York State E n viro n me n tal Facilities Corp. PCR, State Water, Series E, 6.875%, 6/15/14 320,000 320,784 26 | Annual Report Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State E n viro n me n tal Facilities Corp. State Clea n Water a n d Dri n ki n g Water Reve n ue, Revolvi n g Fu n ds, New York City Mu n icipal Water Fi n a n ce Authority Projects, Seco n d Resolutio n , Subordi n ated State Revolvi n g Fu n d, Refu n di n g, Series A, 5.00%, 6/15/31 $ 5,000,000 $ 5,824,600 Refu n di n g, Series A, 5.00%, 6/15/37 2,700,000 2,984,553 Refu n di n g, Series B, 5.00%, 6/15/33 6,510,000 7,219,981 Refu n di n g, Series B, 5.00%, 6/15/37 5,310,000 5,869,621 Series A, 5.125%, 6/15/38 35,000,000 39,511,500 New York State GO, Series A, 5.00%, 2/15/39 6,000,000 6,632,640 New York State HFA State Perso n al I n come Tax Reve n ue, Eco n omic Developme n t a n d Housi n g, Series A, 5.00%, 3/15/34 10,000,000 10,931,000 5.00%, 3/15/38 15,000,000 16,217,850 NATL I n sured, 5.00%, 9/15/34 10,205,000 10,496,251 NATL I n sured, Pre-Refu n ded, 5.00%, 9/15/34 1,375,000 1,427,003 New York State HFAR, Affordable Housi n g, Series B, 4.50%, 11/01/29 1,500,000 1,577,430 Affordable Housi n g, Series B, 4.85%, 11/01/41 8,500,000 8,903,665 Childre n ’s Rescue Fu n d Housi n g, Series A, 7.625%, 5/01/18 1,785,000 1,790,587 Housi n g Project Mortgage, Refu n di n g, Series A, AGMC I n sured, 6.10%, 11/01/15 190,000 190,504 Housi n g Project Mortgage, Refu n di n g, Series A, AGMC I n sured, 6.125%, 11/01/20 1,035,000 1,037,070 New York State Medical Care Facilities Fi n a n ce Age n cy Reve n ue, Security Mortgage, 2008, Series A, 6.375%, 11/15/20 2,075,000 2,078,735 New York State Power Authority Reve n ue, Series A, NATL I n sured, 5.00%, 11/15/47 10,000,000 10,673,900 New York State Thruway Authority Ge n eral Reve n ue, Refu n di n g, Series G, AGMC I n sured, 5.00%, 1/01/30 10,000,000 10,433,200 Refu n di n g, Series H, AGMC I n sured, 5.00%, 1/01/32 10,000,000 10,715,100 Refu n di n g, Series H, NATL RE, FGIC I n sured, 5.00%, 1/01/37 54,810,000 58,230,692 Refu n di n g, Series I, 5.00%, 1/01/37 21,250,000 23,074,525 Series F, AMBAC I n sured, 5.00%, 1/01/30 3,225,000 3,292,338 Series F, AMBAC I n sured, Pre-Refu n ded, 5.00%, 1/01/30 6,775,000 6,963,752 Series G, AGMC I n sured, 5.00%, 1/01/32 35,000,000 36,481,550 Series H, AGMC I n sured, 5.00%, 1/01/37 10,000,000 10,624,100 Series I, 5.00%, 1/01/42 45,000,000 48,370,950 New York State Thruway Authority Seco n d Ge n eral Highway a n d Bridge Trust Fu n d Reve n ue, Refu n di n g, Series A, 5.00%, 4/01/29 10,000,000 11,340,500 Series A, 5.00%, 4/01/27 27,000,000 30,983,580 Series A, 5.00%, 4/01/28 11,600,000 13,232,932 Series A, 5.00%, 4/01/30 9,000,000 10,152,990 Series A, 5.00%, 4/01/31 10,250,000 11,472,620 Series A, 5.00%, 4/01/32 11,100,000 12,407,691 Series A, AGMC I n sured, 5.00%, 4/01/24 7,420,000 8,222,621 New York State Urba n Developme n t Corp. Reve n ue, Empire State Developme n t Corp., Series B, 5.00%, 1/01/26 8,830,000 9,883,596 Empire State Developme n t Corp., Series B, 5.00%, 1/01/27 7,730,000 8,607,432 Empire State Developme n t Corp., Series B, 5.00%, 1/01/28 5,460,000 6,059,399 Refu n di n g, Series D, 5.625%, 1/01/28 3,780,000 4,381,549 Annual Report | 27 Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) New York State Urba n Developme n t Corp. Reve n ue, (co n ti n ued) State Perso n al I n come Tax, Eco n omic Developme n t a n d Housi n g, Series A-1, 5.00%, 12/15/27 $ 5,000,000 $ 5,636,350 State Perso n al I n come Tax, State Facilities a n d Equipme n t, Series B-1, 5.00%, 3/15/36 10,000,000 11,043,500 Niagara Falls City School District COP, High School Facility, Refu n di n g, AGMC I n sured, 5.00%, 6/15/28 4,155,000 4,235,690 Niagara Falls Public Improveme n t GO, NATL I n sured, 6.85%, 3/01/19 5,000 5,019 North Hempstead GO, Refu n di n g, Series B, NATL RE, FGIC I n sured, 6.40%, 4/01/15 1,065,000 1,119,943 4/01/16 1,000,000 1,111,520 Ora n getow n Housi n g Authority Housi n g Facilities Reve n ue, Capital Appreciatio n , Se n ior Housi n g Ce n ter Project, Refu n di n g, NATL I n sured, zero cp n ., 4/01/30 16,635,000 6,877,242 Oswego Cou n ty IDA Civic Facility Reve n ue, Oswego School District Public Library Project, XLCA I n sured, 5.00%, 12/15/30 1,805,000 1,904,058 Port Authority of New York a n d New Jersey Reve n ue, Co n solidated, O n e Hu n dred Forty-Eighth Series, AGMC I n sured, 5.00%, 8/15/34 30,000,000 32,724,300 O n e Hu n dred Forty-Eighth Series, AGMC I n sured, 5.00%, 8/15/37 74,235,000 80,424,714 O n e Hu n dred Sixty-First Series, 5.00%, 10/15/34 25,000,000 28,158,500 O n e Hu n dred Sixty-First Series, 5.00%, 10/15/35 29,000,000 32,586,430 O n e Hu n dred Sixty-First Series, 5.00%, 10/15/39 25,000,000 27,642,000 Re n sselaer City School District COP, XLCA I n sured, 5.00%, 6/01/36 20,240,000 20,315,900 Rockla n d Cou n ty IDA Civic Facility Reve n ue, Nyack Library Project, Series A, AMBAC I n sured, 5.00%, 12/01/32 2,000,000 2,072,480 12/01/37 3,320,000 3,381,652 Sales Tax Asset Receivable Corp. Reve n ue, Series A, AMBAC I n sured, 5.00%, 10/15/29 5,195,000 5,282,536 10/15/32 94,975,000 96,540,188 Saratoga Cou n ty Water Authority Reve n ue, Water System, 5.00%, 9/01/48 7,225,000 7,733,712 Suffolk Cou n ty IDA Civic Facility Reve n ue, New York I n stitute of Tech n ology Project, Refu n di n g, 5.00%, 3/01/26 2,000,000 2,043,140 Syracuse IDA Civic Facility Reve n ue, Crouse Health Hospital I n c., Project A, 5.25%, 1/01/16 1,290,000 1,290,361 5.375%, 1/01/23 4,760,000 4,759,810 Triborough Bridge a n d Tu nn el Authority Reve n ue, Ge n eral Purpose, Series B, NATL I n sured, Pre-Refu n ded, 5.20%, 1/01/27 5,110,000 6,318,771 Pre -Refu n ded, 5.20%, 1/01/27 15,000,000 18,608,100 Pre-Refu n ded, 5.50%, 1/01/30 32,185,000 40,362,243 Triborough Bridge a n d Tu nn el Authority Reve n ues, Ge n eral, MTA Bridges a n d Tu nn els, Refu n di n g, Series C, 5.00%, 11/15/33 31,840,000 35,340,171 Ge n eral, MTA Bridges a n d Tu nn els, Refu n di n g, Series C, 5.00%, 11/15/38 18,375,000 20,134,590 Ge n eral, MTA Bridges a n d Tu nn els, Series A, 5.00%, 11/15/35 9,155,000 9,860,027 Ge n eral, MTA Bridges a n d Tu nn els, Series A, Pre-Refu n ded, 5.00%, 11/15/24 6,965,000 7,983,283 Ge n eral, MTA Bridges a n d Tu nn els, Series A-2, 5.25%, 11/15/34 10,000,000 11,199,700 Ge n eral, MTA Bridges a n d Tu nn els, Series C, 5.00%, 11/15/38 5,000,000 5,543,400 MTA Bridges a n d Tu nn els, sub. bo n d, Series D, 5.00%, 11/15/31 48,955,000 52,981,059 Troy Capital Resource Corp. Reve n ue, Re n sselaer Polytech n ic I n stitute Project, Series A, 5.125%, 9/01/40 42,500,000 45,429,950 Annual Report Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Municip a l Bonds (continued) New York (continued) Warre n a n d Washi n gto n Cou n ties IDA Civic Facility Reve n ue, Series A, AGMC I n sured, 5.00%, 12/01/27 $ 8,115,000 $ 8,129,445 Series B, AGMC I n sured, 5.00%, 12/01/27 3,680,000 3,686,550 Yo n kers GO, Refu n di n g, Series B, NATL I n sured, 5.00%, 8/01/30 5,825,000 5,973,887 Refu n di n g, Series B, NATL I n sured, 5.00%, 8/01/35 17,130,000 17,506,689 Series A, AMBAC I n sured, 5.00%, 9/01/31 12,490,000 13,079,653 Series B, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/30 1,885,000 1,990,315 Yo n kers IDA Civic Facility Reve n ue, Sarah Lawre n ce College Project, Series A, 5.75%, 6/01/24 1,150,000 1,300,144 6.00%, 6/01/29 1,000,000 1,132,170 6.00%, 6/01/41 5,000,000 5,514,950 4,911,256,739 U.S. Territories 6.8% Puerto Rico 6.8% Puerto Rico Commo n wealth Aqueduct a n d Sewer Authority Reve n ue, se n ior lie n , Series A, 6.00%, 7/01/38 15,600,000 12,427,896 Puerto Rico Commo n wealth GO, Public Improveme n t, Refu n di n g, Series A-4, AGMC I n sured, 5.00%, 7/01/31 7,150,000 6,949,800 Series B, 6.00%, 7/01/39 20,000,000 15,211,400 Sub Series C-7, NATL I n sured, 6.00%, 7/01/27 10,500,000 10,665,900 Puerto Rico Commo n wealth Highways a n d Tra n sportatio n Authority Tra n sportatio n Reve n ue, Refu n di n g, Series L, AMBAC I n sured, 5.25%, 7/01/38 18,350,000 16,393,890 Series N, Assured Guara n ty, 5.25%, 7/01/34 30,000,000 29,741,400 Puerto Rico Electric Power Authority Power Reve n ue, Refu n di n g, Series DDD, 5.00%, 7/01/22 10,000,000 6,562,800 Refu n di n g, Series ZZ, 5.25%, 7/01/26 4,885,000 3,132,164 Series CCC, 5.25%, 7/01/27 25,000,000 16,004,750 Series CCC, 5.25%, 7/01/28 10,000,000 6,391,900 Series WW, 5.25%, 7/01/33 32,250,000 19,350,645 Series XX, 5.25%, 7/01/40 19,000,000 11,400,190 Puerto Rico PBA Guara n teed Reve n ue, Gover n me n t Facilities, Refu n di n g, Series P, 6.50%, 7/01/30 10,000,000 7,597,500 Series P, 6.75%, 7/01/36 12,500,000 10,208,000 Series Q, 5.625%, 7/01/39 10,000,000 7,173,000 Puerto Rico Sales Tax FICO Sales Tax Reve n ue, first subordi n ate, Series A, 5.75%, 8/01/37 15,000,000 12,698,100 first subordi n ate, Series A, 5.50%, 8/01/42 50,000,000 39,951,000 first subordi n ate, Series A, 6.00%, 8/01/42 90,000,000 77,036,400 first subordi n ate, Series A, 6.50%, 8/01/44 10,000,000 9,141,700 first subordi n ate, Series C, 5.50%, 8/01/40 35,000,000 28,170,450 first subordi n ate, Series C, 5.25%, 8/01/41 25,065,000 19,940,712 Se n ior Series C, 5.25%, 8/01/40 7,000,000 6,268,290 372,417,887 Tot a l Municip a l Bonds before Short Term Investments (Cost $5,029,206,705) 5,283,674,626 Annual Report | 29 Franklin New York Tax-Free Income Fund St a tement of Investments, M a y 31, 2014 (continued) Princip a l Amount V a lue Short Term Investments (Cost $27,205,000) 0.5% Municip a l Bonds 0.5% New York 0.5% a Syracuse IDA Civic Facility Reve n ue, Syracuse U n iversity Project, Series A-2, Daily VRDN a n d Put, 0.06%, 12/01/37 $ 27,205,000 $ 27,205,000 Tot a l Investments (Cost $5,056,411,705) 96.9% 5,310,879,626 Other Assets, less Li a bilities 3.1% 169,811,872 Net Assets 100.0% $ 5,480,691,498 See Abbreviations on page 42. a Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. 30 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin New York Tax-Free Income Fund Fin a nci a l St a tements St a tement of Assets a nd Li a bilities May 31, 2014 Assets: I n vestme n ts i n securities: Cost $ 5,056,411,705 Value $ 5,310,879,626 Cash 101,431,783 Receivables: Capital shares sold 6,282,654 I n terest 70,964,266 Other assets 2,840 Total assets 5,489,561,169 Liabilities: Payables: Capital shares redeemed 5,529,655 Ma n ageme n t fees 2,075,488 Distributio n fees 762,522 Tra n sfer age n t fees 312,502 Accrued expe n ses a n d other liabilities 189,504 Total liabilities 8,869,671 Net assets, at value $ 5,480,691,498 Net assets co n sist of: Paid-i n capital $ 5,323,302,374 U n distributed n et i n vestme n t i n come 6,649,376 Net u n realized appreciatio n (depreciatio n ) 254,467,921 Accumulated n et realized gai n (loss) (103,728,173 ) Net assets, at value $ 5,480,691,498 Cl a ss A: Net assets, at value $ 4,599,685,005 Shares outsta n di n g 393,540,942 Net asset value per share a $ Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ Cl a ss C: Net assets, at value $ 700,352,353 Shares outsta n di n g 59,994,355 Net asset value a n d maximum offeri n g price per share a $ Advisor Cl a ss: Net assets, at value $ 180,654,140 Shares outsta n di n g 15,450,753 Net asset value a n d maximum offeri n g price per share $ a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 31 Franklin New York Tax-Free Income Fund Fin a nci a l St a tements (continued) St a tement of Oper a tions for the year e n ded May 31, 2014 I n vestme n t i n come: I n terest $ 263,295,286 Expe n ses: Ma n ageme n t fees (Note 3a) 25,607,690 Distributio n fees: (Note 3c) Class A 4,569,208 Class C 4,889,562 Tra n sfer age n t fees: (Note 3e) Class A 2,002,518 Class C 318,853 Advisor Class 84,950 Custodia n fees 49,904 Reports to shareholders 153,886 Registratio n a n d fili n g fees 56,638 Professio n al fees 85,948 Trustees’ fees a n d expe n ses 100,050 Other 219,878 Total expe n ses 38,139,085 Net i n vestme n t i n come 225,156,201 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (50,781,650 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts (153,560,602 ) Net realized a n d u n realized gai n (loss) (204,342,252 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ 20,813,949 32 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin New York Tax-Free Income Fund Fin a nci a l St a tements (continued) St a tements of Ch a nges in Net Assets Ye a r Ended M a y 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ 225,156,201 $ 239,976,977 Net realized gai n (loss) from i n vestme n ts (50,781,650 ) 6,782,559 Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts (153,560,602 ) (69,650,878 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s 20,813,949 177,108,658 Distributio n s to shareholders from: Net i n vestme n t i n come: Class A (187,684,432 ) (201,189,014 ) Class B — (106,633 ) Class C (25,755,508 ) (28,702,832 ) Advisor Class (8,173,279 ) (8,276,801 ) Total distributio n s to shareholders (221,613,219 ) (238,275,280 ) Capital share tra n sactio n s: (Note 2) Class A (771,852,324 ) (51,878,943 ) Class B — (8,058,219 ) Class C (232,477,587 ) 61,150,026 Advisor Class (65,653,490 ) 39,936,873 Total capital share tra n sactio n s (1,069,983,401 ) 41,149,737 Net i n crease (decrease) i n n et assets (1,270,782,671 ) (20,016,885 ) Net assets: Begi nn i n g of year 6,751,474,169 6,771,491,054 E n d of year $ 5,480,691,498 $ 6,751,474,169 U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of year $ 6,649,376 $ 3,305,580 Annual Report | The accompanying notes are an integral part of these financial statements. | 33 Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin New York Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company. The Fund offers three classes of shares: Class A, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Funds significant accounting policies. a. Financial Instrument Valuation The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Funds Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also 34 | Annual Report Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Income Taxes It is the Funds policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of May 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Funds financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. Annual Report | 35 Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Fund are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Fund’s organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At May 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund’s shares were as follows: Ye a r Ended M a y 31, a Sh a res Amount Sh a res Amount Cl a ss A Sh a res: Shares sold 28,786,357 $ 326,725,962 44,307,258 $ 538,061,275 Shares issued i n rei n vestme n t of distributio n s 13,241,702 150,112,505 13,045,200 158,208,101 Shares redeemed (110,305,954 ) (1,248,690,791 ) (61,623,433 ) (748,148,319 ) Net i n crease (decrease) (68,277,895 ) $ (771,852,324 ) (4,270,975 ) $ (51,878,943 ) 36 | Annual Report Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Ye a r Ended M a y 31, a Sh a res Amount Sh a res Amount Cl a ss B Sh a res: Shares sold 1,401 $ 16,998 Shares issued i n rei n vestme n t of distributio n s 7,157 86,639 Shares redeemed (672,411 ) (8,161,856 ) Net i n crease (decrease) (663,853 ) $ (8,058,219 ) Cl a ss C Sh a res: Shares sold 4,219,149 $ 48,018,005 14,999,751 $ 182,041,417 Shares issued i n rei n vestme n t of distributio n s 1,954,806 22,149,616 2,033,647 24,643,522 Shares redeemed (26,732,267 ) (302,645,208 ) (12,008,325 ) (145,534,913 ) Net i n crease (decrease) (20,558,312 ) $ (232,477,587 ) 5,025,073 $ 61,150,026 Advisor Cl a ss Sh a res: Shares sold 4,446,937 $ 50,494,481 7,963,433 $ 96,534,155 Shares issued i n rei n vestme n t of distributio n s 507,245 5,752,625 500,544 6,072,934 Shares redeemed (10,762,827 ) (121,900,596 ) (5,164,365 ) (62,670,216 ) Net i n crease (decrease) (5,808,645 ) $ (65,653,490 ) 3,299,612 $ 39,936,873 a Effective March 21, 2013, all Class B shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidi a ry Affili a tion Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t Annual Report | 37 Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annu a lized Fee R a te Net Assets 0.625% Up to a n d i n cludi n g $100 millio n 0.500% Over $100 millio n , up to a n d i n cludi n g $250 millio n 0.450% Over $250 millio n , up to a n d i n cludi n g $7.5 billio n 0.440% Over $7.5 billio n , up to a n d i n cludi n g $10 billio n 0.430% Over $10 billio n , up to a n d i n cludi n g $12.5 billio n 0.420% Over $12.5 billio n , up to a n d i n cludi n g $15 billio n 0.400% Over $15 billio n , up to a n d i n cludi n g $17.5 billio n 0.380% Over $17.5 billio n , up to a n d i n cludi n g $20 billio n 0.360% I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Fund’s Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund’s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Fund’s Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund’s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rate, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A 0.10 % Class C 0.65 % 38 | Annual Report Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Fund’s shares for the year: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ 428,303 CDSC retai n ed $ 218,493 e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes’ aggregate net assets. For the year ended May 31, 2014, the Fund paid transfer agent fees of $2,406,321, of which $1,015,061 was retained by Investor Services. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At May 31, 2014, capital loss carryforwards were as follows: Capital loss carryforwards subject to expiratio n a : 2016 $ 2,807,508 2017 7,626,443 2018 7,152,557 Capital loss carryforwards n ot subject to expiratio n : Short term 53,246,219 Lo n g term 27,513,984 Total capital loss carryforwards $ 98,346,711 a Includes $17,586,508 from the reorganized Franklin New York Insured Tax-Free Income Fund, which may be carried over to offset future capital gains, subject to certain limitations. Annual Report | 39 Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 4. I NCOME T AXES (continued) The tax character of distributions paid during the years ended May 31, 2014 and 2013, was as follows: Distributio n s paid from tax exempt i n come $ $ At May 31, 2014, the cost of investments, net unrealized appreciation (depreciation), and undistributed tax exempt income for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ Distributable ear n i n gs  u n distributed tax exempt i n come $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts and wash sales. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended May 31, 2014, aggregated $262,520,626 and $996,401,436, respectively. 6. C ONCENTRATION OF R ISK The Fund invests a large percentage of its total assets in obligations of issuers within New York and U.S. territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within New York and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. 7. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. 40 | Annual Report Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 7. C REDIT F ACILITY (continued) Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the year ended May 31, 2014, the Fund did not use the Global Credit Facility. 8. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At May 31, 2014, all of the Funds investments in financial instruments carried at fair value were valued using Level 2 inputs. 9. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. Annual Report | 41 Franklin New York Tax-Free Income Fund Notes to Fin a nci a l St a tements (continued) 10. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio AGMC - Assured Guara n ty Mu n icipal Corp. IDA -I n dustrialDevelopme n t Authority/Age n cy AMBAC - America n Mu n icipal Bo n d Assura n ce Corp. IDAR -I n dustrialDevelopme n t Authority Reve n ue BHAC - Berkshire Hathaway Assura n ce Corp. IDC -I n dustrialDevelopme n t Corp. CIFG - CDC IXIS Fi n a n cial Guara n ty MFHR - Multi-Family Housi n g Reve n ue COP - Certificate of Participatio n MTA - Metropolita n Tra n sit Authority FGIC -Fi n a n cialGuara n ty I n sura n ce Co. NATL - Natio n al Public Fi n a n cial Guara n tee Corp. FHA - Federal Housi n g Authority/Age n cy NATL RE - Natio n al Public Fi n a n cial Guara n tee Corp. FICO -Fi n a n ci n gCorp. Rei n sured GO -Ge n eralObligatio n PBA - Public Buildi n g Authority HDC - Housi n g Developme n t Corp. PCR - Pollutio n Co n trol Reve n ue HFA - Housi n g Fi n a n ce Authority/Age n cy XLCA - XL Capital Assura n ce HFAR - Housi n g Fi n a n ce Authority Reve n ue 42 | Annual Report Franklin New York Tax-Free Income Fund Report of Independent Registered Public Accounting Firm To the Bo a rd of Trustees a nd Sh a reholders of Fr a nklin New York T a x-Free Income Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Franklin New York Tax-Free Income Fund (the Fund) at May 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements) are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at May 31, 2014 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California July 18, 2014 Annual Report | 43 Franklin New York Tax-Free Income Fund T a x Inform a tion (un a udited) Under Section 852(b)(5)(A) of the Internal Revenue Code, the Fund hereby reports 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended May 31, 2014. A portion of the Funds exempt-interest dividends may be subject to the federal alternative minimum tax. By mid-February 2015, shareholders will be notified of amounts for use in preparing their 2014 income tax returns. 44 | Annual Report Franklin New York Tax-Free Income Fund Bo a rd Members a nd Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Trust, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that persons successor is elected and qualified. Independent Bo a rd Members Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs H a rris J. Ashton (1932) Trustee Since 1982 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). S a m Ginn (1937) Trustee Since 2007 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technolo- gy company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012-present); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holid a y (1952) Trustee Since 1998 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manufac- ture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison  United States Treasury Department (1988-1989). Annual Report | 45 Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs J. Mich a el Luttig (1954) Trustee Since 2009 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). Fr a nk A. Olson (1932) Trustee Since 2006 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). L a rry D. Thompson (1945) Trustee Since 2007 Cbeyond, Inc. (business communi- One Franklin Parkway cations provider) (2010-2012), The San Mateo, CA 94403-1906 Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Executive Vice President  Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-present); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President  Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since None One Franklin Parkway Independent 2007 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President  Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President  Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). 46 | Annual Report Interested Bo a rd Members a nd Officers Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs ** Gregory E. Johnson (1961) Trustee Since June 2013 None One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Chairman of the Board, Member  Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. ** Rupert H. Johnson, Jr. (1940) Chairman of Chairman of the None One Franklin Parkway the Board and Board since June San Mateo, CA 94403-1906 Trustee and 2013, Trustee and Vice President Vice President since 1983 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Vice Chairman, Member  Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Sheil a Amoroso (1959) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Alison E. B a ur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. R a f a el R. Cost a s, Jr. (1965) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. L a ur a F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer  Finance and Administration Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Annual Report | 47 Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs G a ston G a rdey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. Aliy a S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gr a y (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selen a L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway  AML St. Petersburg, FL 33716-1205 Compliance Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer  Investment Management Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. 48 | Annual Report Number of Portfolios in N a me, Ye a r of Birth Length of Fund Complex Overseen Other Directorships Held a nd Address Position Time Served by Bo a rd Member * During a t Le a st the P a st 5 Ye a rs Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale,FL 33301-1923 Officer Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). K a ren L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Cr a ig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments Thom a s W a lsh (1961) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Princip a l Occup a tion During a t Le a st the P a st 5 Ye a rs: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Funds investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Funds Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Funds Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Funds Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an under- standing of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/342-5236 to request the SAI. Annual Report | 49 Franklin New York Tax-Free Income Fund Sh a reholder Inform a tion Bo a rd Review of Investment M a n a gement Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for the Fund. In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment expenses, performance reports and related financial information for the Fund, along with periodic reports on shareholder services, legal and compliance matters, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for the Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper report compared the Funds investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including managements explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. In approving continuance of the investment management agreement for the Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Boards decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Fund and its shareholders. In addition to investment performance and expenses discussed later, the Boards opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for the Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange 50 | Annual Report Franklin New York Tax-Free Income Fund Sh a reholder Inform a tion (continued) Bo a rd Review of Investment M a n a gement Agreement (continued) investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to managements continual efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years, and that those operations in the New York/New Jersey area ran smoothly during the period of the 2012 Hurricane Sandy. Consideration was also given to the experience of the Funds portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in managements determination of a portfolio managers bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such persons fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continual enhancements to the Franklin Templeton website. Particular attention was given to managements conservative approach and diligent risk management procedures, including continual monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, managements efforts in establishing a global credit facility for the benefit of the Fund and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Managers parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing such performance was given to the Lipper report furnished for the agreement renewal. The Lipper report prepared for the Fund showed the investment performance of its Class A shares during the year ended December 31, 2013, as well as the previous 10 years ended that date in comparison to a performance universe consisting of all retail and institutional New York municipal debt funds as selected by Lipper. The Lipper report showed the Funds income return for 2013 to be in the second-highest performing quintile of its Lipper performance universe, and on an annualized basis to be in the second-highest quintile of such universe for each of the previous three- and five-year periods, and in the highest or best performing quintile of such universe for the previous 10-year period. The Lipper report showed the Funds total return for 2013 to be in the middle quintile of its performance universe, and on an annualized basis to be in the second-lowest quintile of such universe for the previous three-year period, the lowest quintile of such universe for the previous five-year period, and the second-highest quintile of the universe for the previous 10-year period. The Board was satisfied with the Funds comparative performance as shown in the Lipper report in view of the Funds income oriented investment objective and noted the Funds favorable comparative longer term total return. Annual Report | 51 Franklin New York Tax-Free Income Fund Sh a reholder Inform a tion (continued) Bo a rd Review of Investment M a n a gement Agreement (continued) COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of the Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each funds most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on the Funds management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expenses of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of a management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares. The Lipper report showed the contractual investment management fee rate for the Fund was at the median of its Lipper expense group, and its actual total expense ratio to be the least expensive within such expense group. The Board was satisfied with the expenses of the Fund in comparison to its Lipper expense group as shown in the Lipper report. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of each Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templetons U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Managers parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continually makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Funds profitability report presentations from prior years. Additionally, the Funds independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Funds Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account managements expenditures in improving shareholder services provided the Fund, as well as the need to implement systems and meet additional regulatory 52 | Annual Report Franklin New York Tax-Free Income Fund Sh a reholder Inform a tion (continued) Bo a rd Review of Investment M a n a gement Agreement (continued) and compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Managers parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Fund grows larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The fee structure under the Funds investment management agreement provides an initial fee of 0.625% on the first $100 million of assets; 0.50% on the next $150 million of assets; 0.45% on the next $7.25 billion of net assets; 0.44% on the next $2.5 billion of net assets; 0.43% on the next $2.5 billion of net assets; 0.42% on the next $2.5 billion of net assets; and thereafter declines by 0.02% for each subsequent $2.5 billion of net assets until it reaches a final breakpoint of 0.36% for assets in excess of $20 billion. The Funds net assets were approximately $5.4 billion as of December 31, 2013, and the Board believes that to the extent any economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement provides a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies a nd Procedures The Funds investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Funds complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Funds proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commissions website at sec.gov and reflect the most recent 12-month period ended June 30. Annual Report | 53 Franklin New York Tax-Free Income Fund Sh a reholder Inform a tion (continued) Qu a rterly St a tement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commissions website at sec.gov. The filed form may also be viewed and copied at the Commissions Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports a nd Prospectuses You will receive the Funds financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. 54 | Annual Report This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $43,792 for the fiscal year ended May 31, 2014 and $52,790 for the fiscal year ended May 31, 2013. (b) Audit-Related FeesThere were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax FeesThere were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning. The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $6,930 for the fiscal year ended May 31, 2014 and $4,600 for the fiscal year ended May 31, 2013. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and requirements on local country’s self-certification forms.(d) All Other FeesThe aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $1,620 for the fiscal year ended May 31, 2014 and $0 for the fiscal year ended May 31, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process.The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $158,116 for the fiscal year ended May 31, 2014 and $39,194 for the fiscal year ended May 31, 2013. The services for which these fees were paid included preparation and review of materials provided to the fund Board in connection with the investment management contract renewal process. (e)(1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e)(2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X.(f) No disclosures are required by this Item 4(f).(g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $166,666 for the fiscal year ended May 31, 2014 and $43,794 for the fiscal year ended May 31, 2013.(h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence.Item 5. Audit Committeeof Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a)(1) Code of Ethics (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN NEW YORK TAX-FREE INCOME FUND By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date July 28, 2014 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
